DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 28 October 2020 and 27 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  Line one appears to contain a typographical error.  Line one is understood to read:
A textile printing system, comprising:
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2016/0312404 A1)  in view of OKAMOTO et al. (US 2016/0251527 A1).
As related to independent claims 1, 7, & 10, Pan et al. teaches a fluid set, for a textile printing system [claim 7] and a method of printing [claim 10] comprising: jetting a fixer fluid including a fixer vehicle and from 0.5 wt% to 12 wt% of a cationic fixing agent (Pan et al. – Page 1, Paragraphs 8-10 and Page 4, Paragraph 27) comprising an azetidinium-containing polyamine (Pan et al. – Page 2, Paragraph 17); jetting a cyan ink composition including a cyan pigment: a magenta ink composition including a magenta pigment; and a yellow ink composition including a yellow pigment (Pan et al. – Page 5, Paragraph 40), wherein the cyan ink composition, the magenta ink composition, and the yellow ink composition independently include an ink vehicle and from 2 wt% to 15 wt% crosslinkable polymeric binder (Pan et al. – Page 5, Paragraphs 38-40 and Table).  Pan et al. does not specifically teach the claimed energy absorbed when exposed to a common narrow band of UV energy, or the UV energy source.  However, OKAMOTO et al. teaches an inkjet set (OKAMOTO et al. – Page 1, Paragraph 1) and wherein each ink where energy is absorbed at wavelengths from 300-450 nm (OKAMOTO et al. – Page 1, Paragraph 1 and Page 2, Paragraphs 26-29), and specifically teaches wherein the cyan ink composition, the magenta ink composition, and the yellow ink composition at 10 um thick independently exhibit from 40% to 100% energy absorbed when exposed to a common narrow band of UV energy having a peak emission from 310 nm to 440 nm (OKAMOTO et al. – Page 6, Paragraph 93 - Page 7, Paragraph 98).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the characteristics and features of Pan et al. to be modified to include the specific curing mechanisms of OKAMOTO et al. in an effort to provide a system and method to fully cure the ink discharged on the article while suppressing the occurrence of wrinkling or tackiness (OKAMOTO et al. – Page 3, Paragraphs 40-41).
As related to dependent claim 2, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the fluid set further comprises a black ink composition or a gray ink composition including a black pigment (OKAMOTO et al. – Page 4, Paragraph 63 and Page 8, Paragraph 113).
As related to dependent claim 3, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the fluid set further comprises a secondary ink composition color selected from orange ink composition including an orange pigment, a red ink composition including a red pigment, a green ink composition including a green pigment, a violet ink composition including a violet pigment, or a blue ink composition including a blue pigment (OKAMOTO et al. – Page 4, Paragraph 62 and Page 8, Paragraph 113), wherein the secondary ink composition at 10 um thick exhibits from 40% to 100% energy absorbed when exposed to the common narrow band of UV energy having a peak emission from 310 nm to 440 nm (OKAMOTO et al. – Page 6, Paragraph 93 - Page 7, Paragraph 98).
As related to dependent claim 4, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the crosslinkable polymeric binder is a polyurethane binder (Pan et al. – Page 5, Paragraph 39).
As related to dependent claim 5, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the crosslinkable polymeric binder is an acrylic latex binder  (Pan et al. – Page 5, Paragraph 39).
As related to dependent claim 6, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the azetidinium-containing polyamine has a 5 ratio of crosslinked or uncrosslinked azetidinium groups to amine groups of from 0.1:1 to 10:1 (Pan et al. – Page 3, Paragraphs 21-22 and Page 4, Paragraph 29).
As related to dependent claim 8, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach a fabric print media substrate (Pan et al. – Page 4, Paragraph 34).
As related to dependent claim 9, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the azetidinium-containing polyamine comprises from 2 to 12 carbon atoms between individual amine groups (Pan et al. – Page 3, Paragraphs 21-22 and Page 4, Paragraph 29).
As related to dependent claim 11, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach jetting the fixer fluid [i.e. applying pretreatment], jetting the ink composition, and exposing the print media substrate with the fixer fluid in contact with the ink composition are carried out sequentially (Pan et al. – Page 6, Paragraph 48 and Page 7, Paragraphs 52, 55, & 56).
As related to dependent claim 12, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the cationic fixing agent and the crosslinkable polymeric binder are jetted onto the print media substrate at a weight ratio from 0.01:1 to 1:1 (Pan et al. – Page 2, Paragraph 17 and Page 5, Paragraph 40 & Table).
As related to dependent claim 13, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach jetting is from a thermal inkjet printhead (OKAMOTO et al. – Page 11, Paragraph 162).
As related to dependent claim 14, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach the fixer fluid is ejected like ink and should match the ink surface tension and be low (Pan et al. – Page 3, Paragraphs 25-26) and specifically the surface tension of the ink is from 21 dyne/cm to 55 dyne/cm at 25 °C and a viscosity of from 1.5 cP to 15 cP at 25 °C (OKAMOTO et al. – Page 3, Paragraph 51 – Page 4, Paragraph 53).
As related to further dependent claim 15, the combination of Pan et al. and OKAMOTO et al. remains as applied above and continues to teach jetting an ink composition onto the print media substrate includes jetting multiple ink compositions onto the print media substrate in contact with the fixer fluid, wherein the multiple ink compositions include a cyan ink composition including a cyan pigment, a magenta ink composition including a magenta pigment, and a yellow ink composition including a yellow pigment (OKAMOTO et al. – Page 4, Paragraph 62 and Page 8, Paragraph 113), wherein the cyan ink composition, the magenta ink composition, and the yellow ink composition at 10 um thick independently exhibit from 40% to 100% energy absorbed when exposed to a common narrow band of UV energy having a peak emission from 310 nm to 440 nm (OKAMOTO et al. – Page 6, Paragraph 93 - Page 7, Paragraph 98).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batchelor et al. (US 7,429,558 B2) teaches an azetidinium containing polyamine in a fabric treatment composition.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853